In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00153-CR



           CASEY RAY TILLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 32,056




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                ORDER

        The clerk’s record in this appeal was filed September 12, 2018, and the reporter’s record

was filed November 2, 2018, making the appellant’s brief originally due December 3, 2018. This

Court extended that briefing deadline twice, on appellant’s motions, resulting in the most recent

due date of January 23, 2019. We informed counsel when we granted the last extension request

that further requests for extension of time would not be granted, absent extraordinary

circumstances. Nonetheless, counsel has filed a third motion seeking an additional extension of

the briefing deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

extension of the filing deadline. Consequently, counsel’s third motion to extend the time to file

the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter with this Court on or

before February 1, 2019. This gives counsel the nine additional days she requested to complete

the brief, which we are certain will be adequate.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: January 29, 2019




                                                    2